EXHIBIT 99.2 NASDAQ:DARA www.darabio.com Q3 2013 Financial Results and Corporate Business Update Conference Call and Webcast November 14, 2013 Page * Forward Looking Statements All statements in this presentation that are not historical are forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended, and are subject to risks and uncertainties.These statements are based on the current expectations, estimates, forecasts and projections regarding management’s beliefs and assumptions.In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “hope,” “expects,” “intends,” “plans,” “anticipates,” “contemplates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “continue,” and other similar terminology or the negatives of those terms. Such forward-looking statements are subject to factors that could cause actual results to differ materially for DARA from those projected. Important factors that could cause actual results to differ materially from the expectations described in these forward-looking statements are set forth under the caption “Risk Factors” in DARA’s most recent Annual Report on Form 10-K, filed with the SEC on March 28, 2013, DARA’s most recent Quarterly Report on Form 10-Q, filed with the SEC on November 13, 2013, and DARA’s other filings with the SEC from time to time. Those factors include risks and uncertainties relating to DARA's ability to timely commercialize and generate revenues or profits from Soltamox®, Gelclair®, Bionect® or other products given that DARA only recently hired its initial sales force and DARA's lack of history as a revenue-generating company, DARA’s ability to achieve the desired results from the agreements with Mission and Alamo, FDA and other regulatory risks relating to DARA's ability to market Soltamox®, Gelclair®, Bionect® or other products in the United States or elsewhere, DARA’s ability to in-license and/or partner products, DARA's current cash position and its need to raise additional capital in order to be able to continue to fund its operations, the current regulatory environment in which DARA sells its products, the market acceptance of those products, dependence on partners, successful performance under collaborative and other commercial agreements, competition, the strength of DARA's intellectual property and the intellectual property of others, the potential delisting of DARA's common stock from the NASDAQ Capital Market, risks and uncertainties relating to DARA's ability to successfully integrate Oncogenerix and other risk factors identified in the documents DARA has filed, or will file, with the Securities and Exchange Commission ("SEC"). Copies of DARA's filings with the SEC may be obtained from the SEC Internet site at http://www.sec.gov. DARA expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in DARA's expectations with regard thereto or any change in events, conditions, or circumstances on which any such statements are based. DARA BioSciences and the DARA logo are trademarks of DARA BioSciences, Inc. Page * Page 2 Page 3 Opening Comments David Drutz, MD, CEO & CMO Page 4 qOncology supportive care is an attractive area of focus and uniquely positions DARA qRefined commercial focus has yielded encouraging sales qSales force expansion and new product opportunities setting the stage for growth qContinued dialog with FDA orphan division for KRN5500 qDARA is poised for growth Q3 2013 Overview DARA’s goal is to establish a leadership position in oncology supportive care Page 5 Q3 Oncology Supportive Care Product Portfolio Review and Recent Events Chris Clement, President & COO Page 6 qSignificant opportunity / unmet medical need qCompetitive products not optimal qLimited existing therapeutic options qPortfolio approach qSynergy creates opportunity qPotential for increased access to caregivers qFacilitates “branding” the Company Unique Positioning Oncology supportive care focus is a differentiating factor for DARA in the market Page 7 q Encouraging sales results •Strong increase in Rx growth for Soltamox®(1) and Gelclair®(2) qPositive performance indicators for continued growth •Increased formulary placements •New specialty pharmacy partners •Heightened exposure and awareness qBuild upon and drive performance •Continued execution of plan •Field force expansion Q3 Results Q3 commercial/sales efforts significantly increased focus on high prescribing oncologists/radiologists (reach/frequency) (1)Full prescribing information and complete black box warning are available at www.soltamox.com (2)Full prescribing information isavailable at www.gelclair.com Page 8 Sales Force January 1, 2014 we will have full national coverage with 20 sales representatives Page 9 Mission is a privately-held pharmaceutical company (750 employees) manufacturing and selling branded and consumer productsWW Strategic Partnership:Mission Pharmacal/Alamo qAlamo is a wholly-owned subsidiary •Experienced CSO (Contract Sales Organization) •Full service provider oSFA/Infrastructure oTime/cost efficient • Alamo has prior success building similar sales organizations •History of Impressive sales performance qGranted marketing rights to three (3) Mission supportive care products •Ferralet® 90* •Binosto®* •Aquoral®* *Products of Mission Pharmacal, to be sold through the Alamo sales force into the oncology market. Full prescribing information is available at www.missionpharmacal.com. Page * Page 10 Osteoporosis Anemia Oral mucositis Dry mouth CCIPN* * Phase 2b - ready drug (KRN5500). Chronic chemotherapy induced peripheral neuropathy (CCIPN) Partnership with ALAMO/Mission facilitates creation of a comprehensive oncology supportive care portfolio Comprehensive Portfolio Dermatitis Page * Page 11 DARA can leverage its newly established portfolio of oncology supportive care products* Synergy Creation Breast cancer patient (illustrative) •Soltamox® •Bionect®(1) •Gelclair® •Ferralet® 90* •Binosto®* •Aquoral®* ─Breast cancer (1)Full prescribing information isavailable at www.bionect.com *Products of Mission Pharmacal to be sold through the Alamo sales force into the oncology market Page 12 Oncology Supportive Care qProviding products meeting market need qCapitalize on product synergy/portfolio selling qOpportunity to expand product offerings qKRN-5500 addressing an area of significant unmet need qEstablishing a leadership position Oncology Supportive Care provides DARA a unique opportunity to create near-term and sustained shareholder value Page 13 Q3 Financial Summary Dave Tousley, CFO Page 14 Closing Comments David Drutz, CEO & CMO Page 15 Poised for an exciting 2014 qUnique strategic positioning with a portfolio of synergistic oncology supportive care products qExpanded sales force with an experienced/successful CSO •Revenue growth qNovel phase 2b-ready drug •Potential for orphan designation •Significant unmet medical need qCatalysts in place to create near and long term value DARA has significant potential for near and long term value creation and revenue growth NASDAQ:DARA www.darabio.com Q3 2013 Financial Results and Corporate Business Update
